This action was commenced by the plaintiffs in error against the defendants in error for the purpose of setting aside a judgment of the district court of Noble county, adjudging the defendants in error to be the owners of certain land in that county. The petition alleged that the judgment of the court had been procured through false and perjured testimony by the prevailing party on material questions. The matters about which the false and perjured testimony was introduced were matters which were in issue in said cause and were tried and determined by the court and there were no allegations of extraneous fraud practiced by the prevailing party. The judgment was rendered on the pleadings and the judgment so rendered was in accordance with the views expressed by this court in a number of cases, the last pronouncement being the case of Clinton v. Miller, 96 Okla. ___, 216 P. 135.
The judgment of the trial court affirmed. *Page 275 
JOHNSON, C. J., and McNEILL, KENNAMER, and MASON, JJ., concur.